[Cite as Wetterman v. B.C., 2013-Ohio-57.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

JOHN A. WETTERMAN                                    C.A. No.      12CA0021-M

         Appellant

         v.                                          APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
B.C.                                                 COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
         Appellee                                    CASE No.   2011 08 CPO 0014

                                 DECISION AND JOURNAL ENTRY

Dated: January 14, 2013



         CARR, Judge.

         {¶1}   Appellant, John Wetterman, appeals the order of the Medina County Court of

Common Pleas, Juvenile Division, denying his petition for a protection order on behalf of his

son, J.W. This Court affirms.

                                                I.

         {¶2}   Wetterman and Margaret Pavka have a five year old son, J.W., together. Pavka

also has a fourteen year old daughter, B.C. Sometime around June 2009, it was discovered that

B.C. had sexually abused J.W. and Wetterman sought custody of J.W. in domestic relations

court.    The court granted Wetterman emergency temporary custody and permitted Pavka

visitation, on the condition that B.C. was not present. As a result of the custody case, both B.C.

and J.W. began to see psychologists regularly and J.W. was appointed a guardian ad litem. The

domestic relations case remains pending.
                                                 2


          {¶3}   In August 2011, Wetterman filed a petition in Medina County Juvenile Court for a

protection order on behalf of his son, J.W. In his petition, Wetterman alleged that B.C. had

sexually assaulted J.W. between February and June 2009 and that this “conduct * * * has caused

[J.W.] serious emotional conflict and fear.”     Wetterman requested the court order the two

children have no contact with one another.

          {¶4}   The court denied Wetterman’s request for an emergency protection order, but

scheduled the matter for a full hearing. Wetterman, B.C., and Pavka were in attendance at the

hearing, and all three were represented by counsel. At the beginning of the hearing, B.C. waived

her right to be present and the court excused her, leaving her attorney to protect her interests.

The parties then stipulated that “[a]n act was committed by [B.C.] against [J.W.] which

constituted a sexually-oriented offense.” No further evidence of the offense was presented. The

court proceeded to hear testimony from Wetterman and Pavka.            Neither of the children’s

psychologists testified at the hearing.

          {¶5}   The magistrate ultimately denied Wetterman’s request for a protection order

finding that he had not established that J.W. was in danger of domestic violence. Wetterman

timely objected, and the court issued an order overruling his objections and adopting the

magistrate’s decision. Wetterman now appeals and raises a single assignment of error for

review.

                                                II.

                                   ASSIGNMENT OF ERROR

          THE TRIAL COURT ERRED IN ITS ORDER OF MARCH 1, 2012 WHEN IT
          ADOPTED THE MAGISTRATE’S DECISION AND HELD THAT IN ORDER
          TO BE GRANTED A JUVENILE DOMESTIC VIOLENCE CIVIL
          PROTECTION ORDER, A PETITIONER MUST PROVE THAT HE IS IN
          DANGER OF FUTURE ACTS OF DOMESTIC VIOLENCE.
                                                  3


       {¶6}    Wetterman argues that the court erred when it found that Wetterman was required

to prove that J.W. was in danger of further domestic violence when the parties had already

stipulated to past abuse. This Court disagrees.

       {¶7}    “Generally, absent an error of law, ‘the decision to adopt, reject, or modify a

magistrate’s decision lies within the discretion of the trial court and should not be reversed on

appeal absent an abuse of discretion.’” Cirino v. Cirino, 9th Dist. No. 11CA009959, 2011-Ohio-

6332, ¶ 7, quoting Barlow v. Barlow, 9th Dist. No. 08CA0055, 2009-Ohio-3788, ¶ 5. An abuse

of discretion indicates that the court’s decision was arbitrary, unconscionable, or unreasonable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶8}    In our review, “we consider the trial court’s action with reference to the nature of

the underlying matter.” Tabatabai v. Tabatabai, 9th Dist. No. 08CA0049-M, 2009-Ohio-3139, ¶

18. Generally, a trial court’s decision to grant or deny a protection order is reviewed on appeal

under a civil manifest weight standard. Donovan v. Donovan, 9th Dist. No. 11CA010072, 2012-

Ohio-3521. ¶ 5. Here, however, Wetterman’s assignment of error requires an interpretation of

R.C. 2151.34. “The interpretation of statutory authority is a question of law that is reviewed de

novo.” In re M.M., 9th Dist. Nos. 10CA009744, 10CA009745, 10CA009746 & 10CA9747,

2010-Ohio-2278, ¶ 8. “The primary goal of statutory construction is to ascertain and give effect

to the legislature’s intent in enacting the statute.” State v. Lowe, 112 Ohio St.3d 507, 2007-Ohio-

606, ¶ 9.

Purpose of Protection Orders

       {¶9}    The civil domestic violence protection order is designed to provide the court with

a tool in which “to bring about a cessation of domestic violence against the family or household

member.” R.C. 3113.31(E)(1). Thus, protection orders are intended to prevent further domestic
                                                4


violence. Felton v. Felton, 79 Ohio St.3d 34, 41 (1997). “When granting a protection order, the

trial court must find that petitioner has shown by a preponderance of the evidence that petitioner

* * * [is] in danger of domestic violence.” Felton at paragraph two of the syllabus; R.C.

3113.31.

       {¶10} R.C. 2151.34, the Shynerra Grant Law, was enacted in 2010 and provides the

juvenile court with jurisdiction to issue civil protection orders between minors. The statute

permits the court to issue a protection order with “terms designed to ensure the safety and

protection of the person to be protected by the protection order.” R.C. 2151.34(E)(1)(a). “The

juvenile civil protection order statute, R.C. 2151.34, is similar to the civil domestic violence

statute, R.C. 3113.31, in that both are designed to protect the petitioner from future harm.”

(Emphasis sic.) In re E.P., 8th Dist. No. 96602, 2011-Ohio-5829, ¶ 29.

       {¶11} The purpose of the civil protection order is not to address past abuse. “The

statutory criterion to determine whether or not to grant a civil order pursuant to R.C. 3113.31 is

the existence or threatened existence of domestic violence.” Weber v. Weber, 2d Dist. No. 2010-

CA-40, 2011-Ohio-2980, ¶ 33, quoting Thomas v. Thomas, 44 Ohio App.3d 6, 8 (10th

Dist.1988). In Weber, the Second District reversed the trial court’s decision to grant a protection

order even though the petitioner had previously received a protection order against the

respondent because of domestic violence. Id at ¶ 34. The court found that the prior domestic

violence “does not constitute enough evidence from which it may be inferred that [the petitioner]

is presently in danger of domestic violence.” (Emphasis added.) Id.

       {¶12} Evidence of past abuse, however, is relevant and may be an important factor in

determining whether there is a reasonable fear of further harm. Solomon v. Solomon, 157 Ohio

App.3d 807, 2004-Ohio-2486, ¶ 27 (7th Dist.). See also Osherow v. Osherow, 9th Dist. No.
                                                5


21407, 2003-Ohio-3927, ¶ 12. Nevertheless, even with established past abuse there must be

some competent, credible evidence that there is a present fear of harm. Holland v. Garner, 12th

Dist. No. CA2009-09-226, 2010-Ohio-2963, ¶ 9, quoting Solomon at ¶ 27. Accord Newhouse v.

Williams, 167 Ohio App.3d 216, 2006-Ohio-3075, ¶ 15 (3d Dist.) (“In addition to the past

events, there must be some evidence of current domestic violence, as set forth the in the

statute.”); Williamson v. Williamson, 180 Ohio App.3d 260, 2008-Ohio-6718, ¶50 (2d Dist.)

(“showing only that the respondent committed an act of domestic violence in the past is not

enough”).

        {¶13} Having reviewed R.C. 2151.34 and the purpose of civil protection orders, we

conclude that the petitioner must establish that he or she (or the person the petitioner is seeking

relief on behalf of) is in danger of further domestic violence before a protection order may be

issued under R.C. 2151.34. We now review the record to determine if Wetterman has met his

burden.

Competent, Credible Evidence of Present Harm

        {¶14} Wetterman filed a petition for a juvenile civil protection order in Medina County

Juvenile Court. The court held a hearing on the matter at which the parties stipulated that “[a]n

act was committed by [B.C.] against [J.W.] which constituted a sexually-oriented offense.” No

further evidence of the offense was submitted into evidence. The court proceeded to hear

testimony from Wetterman and Pavka. Neither of the children’s psychologists were called to

testify at the hearing.

        {¶15} Wetterman explained that he saw a change in J.W.’s behavior when J.W. returned

from visits with Pavka when B.C. was present. Wetterman explained why he was requesting the

court issue a no contact order:
                                                 6


        I just want [J.W.] to be able to grow up without reliving what was done to him,
        without constantly going back to his dark place. Just - - I feel bad for him if he’s
        forced to relive that.

        {¶16} Wetterman never testified that he feared B.C. would commit future offenses

against J.W. or that J.W. was at risk of further abuse from B.C. Instead, Wetterman’s attorney

argued “[t]he danger to [J.W.] is inherent in the act that was committed against him.”

        {¶17} Pavka testified that both B.C. and J.W. are currently seeing psychologists

regularly and that she is working with both doctors toward reunification. This process, according

to Pavka, is going slowly. In late 2010, J.W. and B.C. met with the psychologists for an

“apology session”, followed, according to Pavka, with a couple of other meetings at J.W.’s

psychologist’s office. The children had also begun to meet in public places, under Pavka’s

supervision. However, no meetings have taken place recently because, according to Pavka,

Wetterman has failed to timely schedule appointments with the doctor’s office. Therefore,

Pavka testified, they had to start all over.

        {¶18} In addition to working with the psychologists on reunification, Pavka testified that

she had developed a safety plan to “protect both children when they’re together.”              Pavka

developed the safety plan on her own, with input from B.C.’s psychologist, and shared the plan

with J.W.’s psychologist, his guardian ad litem, and Wetterman. As part of the safety plan,

Pavka installed alarms on the outside of B.C.’s bedroom door and on the inside of her bedroom

door that she shares with J.W. Pavka testified that the alarms were there to notify her if B.C.

were to wake in the middle of the night.

        {¶19} Pavka explained that reunification was important because the two are half-siblings

and she wanted the children to “get through this together and move on from it so that they can

have healthy relationships down the road.”        Pavka also stated that she would follow the
                                                 7


recommendations of the psychologists on how to best handle the reunification. Moreover, in

compliance with the order of the domestic relations court, the children have not been together for

the last year. The magistrate found, and the parties do not dispute, that a domestic relations court

order currently exists requiring Pavka to keep the children separated until contact is

recommended by the children’s psychologists.

       {¶20} There is no evidence in the record that would support the conclusion that J.W.

suffers a present risk of abuse from B.C. B.C. sexually assaulted J.W. between January and June

2009, approximately two and a half years before the protection order hearing. Contact between

the children has been restricted and closely supervised ever since. As a result of a pending

domestic relations case both J.W. and B.C. are regularly seeing psychologists and J.W. has been

appointed a guardian ad litem. Pavka is working with the psychologists towards reunification

and testified that she intends on following the recommendations of the doctors on how this goal

should be achieved. The children have not had contact with each other in approximately one

year. Furthermore, Pavka has developed a safety plan and installed alarms on the bedroom doors

so that she will be warned if B.C. leaves her room during the night.

       {¶21} Because Wetterman had not established by competent and credible evidence that

J.W. was presently at risk of domestic violence, he was not entitled to a civil protection order

under R.C. 2151.34. The court did not err in denying his petition for a protection order.

Accordingly, Wetterman’s assignment of error is overruled.

                                                III.

       {¶22} Wetterman’s assignment of error is overruled. The judgment of the Medina

County Court of Common Pleas, Juvenile Division, is affirmed.
                                                 8


                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT




WHITMORE, P. J.
CONCURS.

MOORE, J.
DISSENTING.

       {¶23} I must respectfully dissent from the majority’s decision to overrule Mr.

Wetterman’s (Father’s) assignment of error. The parties stipulated that B.C. sexually abused

J.W. when he was two years old and she was eleven. For the next couple of years, there has been
                                                 9


limited contact between the two minors. At the hearing on the petition for a protection order,

Father testified to efforts of Mother to reunite the minors, and to the changes in J.W.’s behavior

after returning from visits with Mother when B.C. was present. J.W. was four years old at the

time of the hearing.

       {¶24} The majority relies on case law for the proposition that past abuse is not sufficient

to establish current danger for purposes of supporting a petition for a civil protective order.

Thomas v. Thomas, 44 Ohio App.3d 6, 8 (10th Dist.1988); Weber v. Weber, 2d Dist. No. 2010-

CA-40, 2011-Ohio-2980, ¶ 33; Solomon v. Solomon, 157 Ohio App.3d 807, 2004-Ohio-2486, ¶

23 (7th Dist.). Each case cited by the majority involves an adult victim of domestic violence, not

a minor. In each case, the adult (typically the spouse of the abuser), is capable of assessing

impending danger, seeking protection, and reporting abuse to the authorities. J.W. was a minor

child of tender years. He lacked the ability to advocate for himself or to protect himself, or for

that matter to fully process what he was experiencing.

       {¶25} Holland v. Garner, 12th Dist. No. CA2009-09-226, 2010-Ohio-2963, was cited

by the majority for the proposition that proof of a past act of domestic violence is not enough to

demonstrate future risk. Even Holland involves an adult couple with a child in common. Id. at ¶

2. The mother of the child sought a protective order against the father. Id. The petition was not

sought to protect a minor child of tender age such as J.W. Further, in that case, the court of

appeals actually affirmed the trial court’s grant of the petition for a civil protection order. The

opinion concludes as follows:

       According to the record, in granting the DVCPO, the trial court stated, “[o]kay,
       look, just based on past history alone, sir, I’m going to grant the [DVCPO] as it
       relates to [appellee].” While it is troublesome the trial court’s statement indicates
       it based its decision on past acts alone, we find sufficient, credible evidence in the
       record to support a finding that appellant engaged in acts or threats of domestic
                                               10


        violence [by stating] * * * “he could do what he wants, when he wants with
        [her].”

Id. at ¶ 10.

        {¶26} While appellant has not explicitly set forth a current threat, I agree with him that

the danger is inherent based on the child’s youth. The majority stresses that no harm has come to

J.W. by the hand of B.C. over the past couple of years. However, Father testified to the changes

in J.W.’s affect after visits with Mother when B.C. was present. Further, the absence of any

recent harm or danger may lie in the fact as stated by the majority that “[c]ontact between the

children has been restricted and closely supervised * * * since [the sexual assault].” Under the

circumstances presented in the record before us, I would reverse the trial court’s denial of

Father’s petition for a civil protective order, as I believe it is unreasonable, given the

vulnerability of the minor child.


APPEARANCES:

STEVE C. BAILEY, Attorney at Law, for Appellant.

JOSEPH F. SALZGEBER, Attorney at Law, for Appellee.